conclude that the district court did not err in denying the motion.
                 Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                       /                      J.
                                                 Hardesty


                                                                          ,   J.
                                                 Douglas


                                                           CJ-2A-uir          J.
                                                 Cherry


                 cc: Hon. Douglas Smith, District Judge
                      Christopher Maurice Finley
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   2
(0) 1947A    e